Exhibit 10.19

EMPLOYMENT AND NON-COMPETITION AGREEMENT

                    EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”)
made and entered into as of the 16th day of December, 2002, by and among
American Seafoods Group LLC (“Parent”),  Southern Pride Catfish LLC (the
“Company”), Southern Pride Catfish Trucking Inc. (“Trucking”), and Joe T.
Glover, Jr., an individual (“Executive”).

W  I   T  N  E  S  S  E  T  H:

                    WHEREAS, pursuant to the Amended and Restated Asset Purchase
Agreement, dated as of December 16, 2002 (the “Asset Purchase Agreement”), by
and among Southern Pride Catfish Company, Inc., an Alabama corporation (the
“Seller”), Executive, the Company, Trucking and Parent, the Company and Trucking
have purchased from the Seller the business and substantially all of the assets
and properties of the Seller;

                    WHEREAS, Executive is the sole shareholder of the Seller
and, immediately prior to the Closing, the Executive served as the chief
executive officer of the Seller;

                    WHEREAS, a portion of the purchase price under the Asset
Purchase Agreement has been allocated to and paid in consideration for
Executive’s covenants under Paragraph 11 hereunder;

                    WHEREAS, Executive has agreed to enter into this Agreement
to ensure the successful transition to ownership by the Company and Trucking and
the continuous operation of the Business by the Company and Trucking, and for
the purpose of preserving for the benefit of the Company and Trucking the
Business and the assets that have been transferred to the Company and Trucking
pursuant to the Asset Purchase Agreement; and

                    WHEREAS, each of the Company and Trucking desires to employ
Executive and Executive desires to accept employment with each of the Company
and Trucking upon the terms and conditions hereinafter set forth.

                    NOW THEREFORE, in consideration of the premises and the
mutual covenants hereinafter set forth, and intending to be legally bound
hereby, it is hereby agreed as follows:

                    1.          Employment Term.  Each of Employer and Trucking
agrees to employ Executive, and Executive agrees to be so employed, in the
capacity of president of each of Employer and Trucking (in such capacity,
collectively, “Employer”), for a term commencing on the date hereof and ending
on the fifth anniversary of the date hereof (the “Employment Term”); provided,
however, that notwithstanding anything to the contrary set forth in this
Agreement, the Employment Term may be earlier terminated pursuant to the terms
hereof.



--------------------------------------------------------------------------------

                    2.          Position and Duties.

                                 (a)           During the Employment Term,
Executive shall (in accordance with Paragraph 11(c) hereof) diligently and
conscientiously devote his full business time, attention, energy, skill and best
efforts to the business of Employer and the discharge of his duties hereunder,
except as permitted in Paragraph 11(c).  Executive’s duties under this Agreement
during the Employment Term shall be to serve as president of each of the Company
and Trucking, with the responsibilities, rights, authority and duties
customarily pertaining to such office and as may be established from time to
time by or under the direction of the board of directors of ASC Management,
Inc., the general partner of American Seafoods, L.P., a Delaware limited
partnership that is the indirect parent of the Company, Trucking, and Parent
(the “Board”), or such other governing body as the Board may from time to time
designate, and Executive shall report to the Board.  Executive shall also act as
an officer and/or director and/or manager of such subsidiaries of the Company or
Trucking as may be designated by the Board, commensurate with Executive’s
office, all without further compensation, other than as provided in this
Agreement. 

                                 (b)           In addition to the duties and
responsibilities customarily pertaining to the office of president, Executive’s
duties during the Employment Term shall include: (i) assisting the Board with
the transfer to the Company and Trucking of the contractual and business
relationships of the Seller with each of its customers, suppliers and employees;
(ii) providing advice and guidance to the Board in connection with the operation
of the business of the Company and Trucking; (iii) assisting the Board in all
other transitional matters, all without further compensation, other than as
provided in this Agreement.

                    3.          Compensation.

                                 (a)           Purchase Price.  Of the aggregate
purchase price paid pursuant to the Asset Purchase Agreement, $300,000 was
allocated to and paid in consideration for Executive’s covenant not to compete
and the other covenants set forth in Paragraph 12 hereof.  In addition, a
substantial portion of such purchase price was allocated to the goodwill of the
business.

                                 (b)           Base Salary.  During the
Employment Term, Employer shall pay to Executive base salary compensation at an
annual rate of $350,000 (the “Base Salary”).  The parties agree that of the Base
Salary, $100,000 is paid in consideration for Executive’s covenant not to
compete and the other covenants set forth in Paragraph 12 hereof.  Base Salary
shall be paid in equal installments in accordance with Employer’s payroll
practices in effect from time to time for executive officers, but in no event
less frequently than monthly.  In January 2004 and annually thereafter, the
Board may, but shall not be required to, review Base Salary in light of the
performance of Executive, the Company and Trucking, and may, in its sole
discretion, increase Base Salary by an amount it determines to be appropriate. 

2



--------------------------------------------------------------------------------

                                 (c)           Bonus.  In addition to Base
Salary, Executive may receive during the Employment Term an annual bonus of an
amount to be determined by the Board in its sole discretion, taking into
consideration individual and corporate performance.

                    4.          Benefits. 

                                 (a)           During the Employment Term,
Employer will provide Executive with major medical and hospitalization health
insurance benefits in accordance with the plans of Employer offered from time to
time during the Employment Term to employees or executives of Executive’s rank
and consistent with Employer’s then-current practice as approved by the Board
from time to time.  The foregoing shall not be construed to require Employer to
establish such plans or to prevent the modification or termination of such plans
once established, and no such action or failure thereof shall affect this
Agreement.  Executive recognizes that Employer and its affiliates have the
right, in their sole discretion, to amend, modify or terminate their health care
plans without creating any rights in Executive.

                                 (b)           During the Employment Term,
Executive shall be entitled to participate in all of Parent’s pension,
retirement, deferred compensation and savings plans for highly-compensated
employees, and any similar successor plans, in each case consistent with
Parent’s then current practice as approved by the Board from time to time.  The
foregoing shall not be construed to require Parent to establish such plans or to
prevent the modification or termination of such plans once established, and no
such action or failure thereof shall affect this Agreement.  Executive
recognizes that Parent and its affiliates have the right, in their sole
discretion, to amend, modify or terminate their benefit plans without creating
any rights in Executive.  For purposes of Parent’s deferred compensation plan
for highly-compensated employees, or any similar successor plan, Executive’s
salary shall be deemed to include the $100,000 paid in consideration for
Executive’s covenant not to compete and the other covenants set forth in
Paragraph 12 hereof as well as the remaining $250,000 portion of the Base
Salary, any increases in the Base Salary, and any bonuses paid to Executive.

                    5.          Vacation.  During the Employment Term, Executive
shall be entitled to up to four weeks of paid vacation per calendar year.  A
maximum of one week of vacation time may be carried over from one calendar year
and into the following calendar year; provided, however, that the vacation time
be exercised prior to the end of the subsequent calendar year. 

                    6.          Business Expenses.  To the extent that
Executive’s reasonable and necessary expenditures for travel, entertainment and
similar items made in furtherance of Executive’s duties under this Agreement
during the Employment Term comply with Employer’s expense reimbursement policy,
are wholly or partially deductible by Employer for federal income tax purposes
pursuant to the Internal Revenue Code of 1986, as amended, and are documented
and substantiated by Executive as required by the Internal Revenue Service and
the policies of Employer, Employer shall reimburse the Executive for such
expenditures;

3



--------------------------------------------------------------------------------

provided documentation therefor is submitted not later than 90 days after such
expense is incurred.

                    7.          Termination by Employer.

                                 (a)           Employer shall have the right to
terminate the Employment Term under the following circumstances:

 

           (i)          at any time following the end of the 12-month period
commencing on the date hereof, for any reason whatsoever, upon 60 days’ written
notice from Employer to Executive;

 

 

 

           (ii)         upon the death of Executive;

 

 

 

           (iii)         in the event of a disability which prevents or
seriously inhibits Executive from performing his duties for 60 consecutive days
as determined in good faith by the Board, upon 30 days written notice from
Employer to Executive; or

 

 

 

           (iv)         for Cause (as defined below).

 “Cause” as used in this Agreement shall mean (i) Executive’s commission of a
felony or any other crime involving moral turpitude, fraud, misrepresentation,
embezzlement or theft, (ii) Executive’s engaging in any activity that is harmful
(including, without limitation, alcoholic or other self-induced affliction), in
a material respect, to the Company, Trucking, or any of their respective
subsidiaries or affiliates, monetarily or otherwise, as determined by a majority
of the Board; (iii) Executive’s material malfeasance (including without
limitation, any intentional act of fraud or theft), misconduct, or gross
negligence in connection with the performance of his duties hereunder; (iv)
Executive’s significant violation of any statutory or common law duty of loyalty
to the Company, Trucking or any of their respective subsidiaries; (v)
Executive’s material breach of this Agreement or of a material Employer policy
(including without limitation, disclosure or misuse of any confidential or
competitively sensitive information or trade secrets of the Company, Trucking,
or any of their respective subsidiaries or affiliates); or (vi) Executive’s
refusal or failure to carry out directives or instructions of the Board that are
consistent with the scope and nature of Executive’s duties and responsibilities
set forth herein, in the case of clause (v) or (vi) above, only if such breach
or failure continues for more than 10 days following written notice from
Employer describing such breach or failure.

                                 (b)           If the Employment Term is
terminated by Employer pursuant to Paragraph 7(a), Executive’s rights and
Employer’s obligations hereunder shall forthwith terminate except that Employer
shall pay Executive his Base Salary earned but not yet paid through the
effective date of termination.  If the Employment Term is terminated by Employer

4



--------------------------------------------------------------------------------

during the 12-month period commencing on the date hereof and other than pursuant
to Paragraph 7(a), Executive’s rights and Employer’s obligations hereunder shall
forthwith terminate except that Employer shall pay Executive his Base Salary
earned but not yet paid through the later of the effective date of termination
and the 12-month anniversary of the date hereof.  Except as provided in this
subparagraph, under no circumstances shall Executive be entitled to any
compensation whatsoever upon any termination by Employer of the Employment
Term.  A termination of the Employment Term shall not terminate or otherwise
affect the duration of or the responsibilities and obligations of the Executive
during the Covenant Term.

                    8.          Termination by Executive.

                                 (a)           Executive shall have the right to
terminate the Employment Term under the following circumstances:

 

           (i)          at any time following the end of the 24-month period
commencing on the date hereof, for any reason whatsoever, upon 60 days’ written
notice from Executive to the Board; and

 

 

 

           (ii)          at any time during the 24-month period commencing on
the date hereof, for Good Reason (as defined below), upon 60 days’ written
notice from Executive to the Board given within 60 days following the occurrence
of an event constituting Good Reason; provided that Employer shall have 10 days
after the date such notice has been given to the Board in which to cure the
conduct specified in such notice.

“Good Reason” as used in this Agreement shall mean: (i) the Company’s failure to
pay or provide when due Executive’s Base Salary; (ii) the failure to continue
Executive in his position as provided in Paragraph 1 or removal of him from such
position, in each case during the Employment Term; (iii) a material diminution
of Executive’s responsibilities, duties or status, which diminution is not
rescinded within 30 days after the date of receipt by the Board from Executive
of a written notice referring to this provision and describing such diminution;
or (iv) the relocation of Executive’s principle place of employment outside Hale
County, Alabama; or (v) defamatory or disparaging public statements by Employer
or any affiliate of Employer concerning Executive or his job performance.

                                 (b)           If the Employment Term is
terminated by Executive either pursuant to Paragraph 8(a)(i) or, during the
12-month period following the first anniversary of the date hereof, pursuant to
Paragraph 8(a)(ii), Executive’s rights and Employer’s obligations hereunder
shall forthwith terminate except that Employer shall pay Executive his Base
Salary earned but not yet paid through the effective date of termination.  If
the Employment Term is terminated by the Executive during the 12-month period
commencing on the date hereof pursuant to Paragraph 8(a)(ii), Executive’s rights
and Employer’s obligations hereunder shall forthwith terminate except that
Employer shall pay Executive his Base Salary earned but not yet paid through the
later of the effective date of such termination and the 12-month anniversary of
the date hereof.  If the Employment Term is terminated by Executive other than
pursuant to Paragraph 8(a)(i) or Paragraph 8(a)(ii), the Executive’s rights and
Employer’s obligations hereunder shall

5



--------------------------------------------------------------------------------

forthwith terminate except that Employer shall pay Executive his Base Salary
earned but not yet paid through the effective date of termination, it being
understood that nothing herein shall limit or prejudice any other legal or
equitable rights or remedies which Employer may have upon such termination by
Executive.  Except as provided in this subparagraph, under no circumstances
shall Executive be entitled to any compensation whatsoever upon any termination
by the Executive of the Employment Term or by reason of any acts or occurrences
constituting or purporting to constitute Good Reason.  A termination of the
Employment Term hereunder shall not terminate or otherwise affect the duration
of or the responsibilities and obligations of Executive under Paragraph 12
during the Covenant Term.

                    9.          Part-Time Employment Period.

                                 (a)           In the event the Employment Term
is terminated by (i) Employer pursuant to Paragraph 7(a)(i) or without Cause
during the 12-month period commencing on the date hereof or (ii) by Executive
pursuant to Paragraph 8(a), then, during the period commencing on the date of
such termination and ending on the fifth anniversary of the date hereof (such
period, the “Part-Time Employment Period”), Employer agrees to employ Executive,
and Executive agrees to be so employed, on a part-time basis, on the terms and
subject to the conditions set forth herein.  Notwithstanding anything to the
contrary set forth in this Agreement, the Part-Time Employment Period may be
earlier terminated pursuant to the terms hereof.

                                 (b)           During the Part-Time Employment
Period, Executive shall act as a general advisor and consultant to Employer on
all matters within the scope of Executive’s experience and expertise, and shall
not be required to devote to such duties more than 100 hours in each calendar
year.  During the Part-Time Employment Period, Executive shall not, solely by
virtue of the services provided hereunder during such period, be considered to
be an officer of Employer, and shall not have the power or authority to contract
in the name of or bind Employer, except as may be expressly stated in a written
delegation of such authority from the Board.

                                 (c)           During the Part-Time Employment
Period, Employer shall pay to Executive salary compensation at a monthly rate of
$1,000 (“Part-Time Salary”).  Part-Time Salary shall be paid in equal
installments in accordance with Employer’s payroll practices in effect from time
to time for executive officers, but in no event less frequently than monthly.

                                 (d)           During the Part-Time Employment
Period, Employer will provide Executive, at Employer’s sole cost and expense,
with major medical and

6



--------------------------------------------------------------------------------

hospitalization health insurance benefits in accordance with the plans of
Employer offered from time to time during the Part-Time Employment Period to the
executives of Employer and consistent with Employer’s then-current practice as
approved by the Board from time to time; provided, however, that during the
Part-Time Employment Period, Employer shall not be required to provide such
medical and hospitalization health insurance benefits to any dependants of
Executive or any members of Executive’s family who would otherwise be entitled
to coverage under such plans, unless Executive agrees to pay the additional cost
of such coverage.  The foregoing shall not be construed to require Employer to
establish such plans or to prevent the modification or termination of such plans
once established, and no such action or failure thereof shall affect this
Agreement.  Executive recognizes that Employer and its affiliates have the
right, in their sole discretion, to amend, modify or terminate their health care
plans without creating any rights in Executive; provided, however, that Employer
may not modify or terminate its health benefit plans if the effect thereof would
be to provide Executive with less favorable medical and hospitalization health
insurance single-person benefits than those provided to Employer’s officers and
other executives.

                                 (e)           Employer shall have the right to
terminate the part-time employment of Executive under the following
circumstances: (i) upon the death of Executive; (ii) in the event of a
disability which prevents or seriously inhibits Executive from performing his
duties described in Paragraph 9(b) for 180 consecutive days as determined in
good faith by the Board, upon 30 days written notice from Employer to Executive;
or (iii) for Cause.  If Employer terminates the part-time employment of
Executive pursuant to clauses (i), (ii) or (iii) of this Paragraph 9(e),
Executive’s rights and Employer’s obligations hereunder shall forthwith
terminate except that Employer shall pay Executive his Part-Time Salary earned
but not yet paid through the effective date of termination.  If Employer
terminates the part-time employment of Executive other than pursuant to clauses
(i), (ii) or (iii) of this Paragraph 9(e), Executive’s rights and Employer’s
obligations hereunder shall forthwith terminate except that Employer shall pay
Executive his Part-Time Salary, and continue to provide the health insurance
benefits described in Paragraph 9(d), through the expiration of the Part-Time
Employment Period.  A termination of the part-time employment of Executive shall
not terminate or otherwise affect the duration of, or the responsibilities and
obligations of Executive during, the Covenant Term.

                    10.          Services Unique.  Executive recognizes that
Executive’s services hereunder are of a special, unique, unusual, extraordinary
and intellectual character giving them a peculiar value, the loss of which
cannot be reasonably or adequately compensated for in damages, and in the event
of a breach of this Agreement by Executive (particularly, but without
limitation, with respect to the provisions hereof relating to the exclusivity of
Executive’s services and the provisions of Paragraph 12), Employer shall, in
addition to all other remedies available to it, be entitled to equitable relief
by way of an injunction and any other legal or equitable remedies.  Anything to
the contrary herein not withstanding, Employer may seek such equitable relief in
a federal or state court in New York, and the Executive hereby submits to
jurisdiction in those courts.

7



--------------------------------------------------------------------------------

                    11.          Protection of Employer’s Interests. 

                                   (a)           To the fullest extent permitted
by law, all rights worldwide with respect to any intellectual property relating
to the business of the Company, Trucking, or their respective direct or indirect
subsidiaries or affiliates, conceived, developed, produced, created, suggested
or acquired by Executive during the period commencing on the date hereof and
ending six months following the termination of the Employment Term shall be
deemed to be a work made for hire and shall be the sole and exclusive property
of Employer.  Executive agrees to execute, acknowledge and deliver to Employer
at Employer’s request, such further documents as the Employer finds appropriate
to evidence the Employer’s rights in such property. 

                                   (b)           Executive acknowledges that in
performing his duties hereunder, he will have access to proprietary and
confidential information and to trade secrets of the Company, Trucking, and
their respective subsidiaries and affiliates.  Any confidential and/or
proprietary information of the Company, Trucking, or their respective
subsidiaries or affiliates shall not be used by Executive or disclosed or made
available by Executive to any person except (i) as required in the course of
Executive’s employment or (ii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or Trucking, or by any administrative or legislative body (including a
committee thereof) with apparent jurisdiction to order him to divulge, disclose
or make accessible such information, it being understood that Executive will
promptly notify Employer of such requirement so that Employer may seek to obtain
a protective order.  Upon any termination of the Employment Term or the
Part-Time Employment Period, as applicable, Executive shall return to Employer
all such information that exists in written or other physical form (and all
copies thereof) under Executive’s control.  Executive agrees to execute,
acknowledge and deliver to Employer at Employer’s request a confidentiality
agreement containing provisions inclusive of the foregoing provisions of this
Paragraph 11(b).

                                   (c)           Executive agrees that his
employment hereunder is on an exclusive basis, and that during the Employment
Term, he will not engage in any other business activity.  The preceding sentence
shall not preclude Executive from (i) engaging in the business of catfish
farming, in the manufacture or sale of catfish feed or supplies, or in the
harvesting of catfish outside of the geographic area where the Company,
Trucking, or any of their respective subsidiaries offers such service after the
date hereof, (ii) serving on the boards of directors of other corporations
(subject to the approval of the Board which shall not be unreasonably withheld),
(iii) engaging in charitable and public service activities, (iv) engaging in
speaking and writing activities or (v) managing his personal investments,
provided that such activities (x) do not interfere with Executive’s availability
or ability to perform his duties and responsibilities hereunder and (y) in the
case of activities specified in clauses (ii) through (v) of this Paragraph
11(c), are disclosed in writing to the Board in a notice that references this
provision.

8



--------------------------------------------------------------------------------

                    12.          Non-Competition and Other Covenants.

                                   (a)           Noncompete.  Executive agrees
that from and after the date hereof until the fifth anniversary hereof (and
without regard to any termination of the Employment Term) (such period, the
“Covenant Term”) he will not, and will use his best efforts to cause his
affiliates, successors and assigns not to, directly or indirectly, own, manage,
operate, join, control or participate (other than by owning more than five
percent (5%) of a class of securities publicly traded and registered under
Section 12 of the Securities Exchange Act of 1934) in the ownership, management,
operation or control of, any business entity engaging in the business of catfish
harvesting (in the geographic area where the Company, Trucking or any of their
respective subsidiaries offers such service after the date hereof), catfish
processing, or catfish distributions anywhere in the United States or Canada
(Executive’s participation in an entity in any of the foregoing capacities,
other than participation by owning more than five percent (5%) of a class of
securities publicly traded and registered under Section 12 of the Securities
Exchange Act of 1934, being sometimes referred to herein as being a
“Participant”); provided, however, that nothing herein shall prevent Executive
or his affiliates, successors or assigns from (i) engaging in the business of
catfish harvesting outside of the geographic area where the Company, Trucking,
or any of their respective subsidiaries offers such service after the date
hereof, (ii) engaging in the business of catfish farming or in the manufacture
or sale of catfish feed or supplies, (iii) causing his catfish farm to sell any
catfish raised thereon to a person other than the Company, although in
competition with the Company or (iv) harvesting catfish raised on Executive’s
own catfish farm.  Nothing in this Paragraph 12(a) shall affect the provisions
of Section 4.16 of the Asset Purchase Agreement or the provisions of the
agreement, entered into by the Company and Executive, setting forth the terms of
commercial arrangements governing the purchase and sale of catfish (the “Catfish
Purchase Agreement”).

                                   (b)           Nonsolicitation of Employees. 
Executive agrees that during the Covenant Term, he will not directly or
indirectly, (i) employ, or be a Participant in any entity that employs, any
person employed by the Company, Trucking, or any of their respective
subsidiaries or affiliates in any supervisory capacity during the preceding 365
days or (ii) in any way induce or attempt to induce any person to leave the
employment of the Company, Trucking, or any of their respective subsidiaries or
affiliates.

                                   (c)           Nonsolicitation of Customers. 
Executive agrees that during the Covenant Term, he will not, directly or
indirectly, (i) solicit or do business with, or be a Participant in any entity
that solicits or does business with, any customer of Employer or any of its
subsidiaries or affiliates or (ii) in any way induce or attempt to induce any
customer of Employer to do business with any person or entity other than
Employer; provided, however, that the foregoing shall not restrict Executive
from purchasing products or services from any Person solely because such Person
is a customer of Employer or any of its subsidiaries or affiliates, and provided
further that following the expiration of the Employment Term, the foregoing
shall not restrict Executive or any entity in which he is a Participant from
soliciting

9



--------------------------------------------------------------------------------

or doing business with any customer of Employer or any of its subsidiaries or
affiliates with respect to a business that is not in Competition (as defined in
the Asset Purchase Agreement) with the business of Employer or any of its
subsidiaries or affiliates.

                                   (d)           Standstill.  Executive agrees
that during the Covenant Term, he will not, except at the specific written
request or with the permission of the Board:

 

            (i)          engage in or propose, or be a Participant in any entity
that engages in or proposes, a Rule 13e-3 Transaction (as defined in Rule 13e-3
under the Securities Exchange Act of 1934) or any other material transaction,
between the Company, Trucking, Parent or any of their respective subsidiaries or
affiliates, on the one hand, and Executive or any entity in which Executive is a
Participant, on the other hand;

 

 

 

            (ii)          acquire, or be a participant in any entity that
acquires, any equity securities of the Company, Trucking, Parent or any of their
respective subsidiaries or affiliates;

 

 

 

            (iii)         solicit proxies, or be a Participant in any entity
that solicits proxies, or become a participant in any solicitation of proxies,
with respect to the election of directors of the Company, Trucking, Parent or
any of their respective subsidiaries or affiliates in opposition to the nominees
recommended by the Board of any such entity; or

 

 

 

            (iv)        directly or indirectly, engage in or participate in any
other activity that would be reasonably expected to result in a change of
control of the Company, Trucking, Parent or any of their respective subsidiaries
or affiliates.

The foregoing provisions of this Paragraph shall not be construed to prohibit or
restrict the manner in which Executives exercises his voting rights in respect
of any securities of the Company, Trucking, Parent or any of their respective
subsidiaries or affiliates acquired in a manner that is not a violation of the
terms of this Paragraph 12.

                    13.          Nondisparagement.  Executive will not at any
time during or after the expiration of the Covenant Term directly (or through
any other person or entity) make any public or private statements (whether oral
or in writing) which are derogatory or damaging to the Company, Trucking,
Parent, their respective subsidiaries or affiliates (Trucking, Parent, and their
respective subsidiaries and affiliates being referred to hereinafter as “Company
Affiliates”), businesses, activities, operations, affairs, reputations or
prospects, or any of their respective officers, employees, directors or
shareholders, except in response to a subpoena, court order, or other legal
compulsion.  Nothing herein shall be require Executive to mislead or provide
information to, or prevent Executive from providing information reasonably
believed to be truthful to, any governmental body, the auditors or attorneys of
the Company or any

10



--------------------------------------------------------------------------------

Company Affiliate, the Board, any officer or employee of the Company or any
Company Affiliate having supervisory authority over Executive, any committee of
the Board, or any Person preparing tax returns for the Company or any Company
Affiliates.  Neither the Company nor any Company Affiliates will at any time
during or after the expiration of the Covenant Term directly (or through any
other person or entity) make any defamatory or disparaging public or private
statements (whether oral or in writing) concerning Executive, except in response
to a subpoena, court order, or other legal compulsion.  Nothing herein shall be
require Employer to mislead or provide information to, or prevent Employer from
providing information reasonably believed to be truthful to, any governmental
body, the auditors or attorneys of the Company or any Company Affiliate, the
Board, any officer or employee of the Company or any Company Affiliate having
supervisory authority over Executive, any committee of the Board, or any Person
preparing tax returns for the Company or any Company Affiliates.

                    14.          Representation of the Parties. 

                                   (a)           Executive represents and
warrants to the Company, Trucking, and Parent that Executive has the capacity to
enter into this Agreement and the other agreements referred to herein, and that
the execution, delivery and performance of this Agreement and such other
agreements by Executive will not violate any agreement, undertaking or covenant
to which Executive is party or is otherwise bound. 

                                   (b)           Each of the Company and Parent
represents to Executive that it is a limited liability company, duly organized
and validly existing under the laws of the State of Delaware.  Trucking
represents to Executive that it is a corporation duly incorporated and validly
existing under the laws of the State of Delaware.  Each of the Company, Trucking
and Parent represents to Executive that it is fully authorized and empowered by
all necessary board action to enter into this Agreement and the other agreements
referred to herein, and that performance of its obligations under this Agreement
and such other agreements will not violate any agreement between it and any
other person, firm or other entity.

                    15.          Key Man Insurance.  Employer will have the
right throughout the Employment Term to obtain or increase insurance on
Executive’s life in such amount as the Board determines, in the name of Employer
and for its sole benefit or otherwise, in the discretion of the Board. 
Executive will cooperate in any and all necessary physical examinations without
expense to Executive, supply information, and sign documents, and otherwise
cooperate fully with Employer as Employer may request in connection with any
such insurance.  Executive warrants and represents that, to his best knowledge,
he is in good health and does not suffer from any medical condition which might
interfere with the timely performance of his obligations under this Agreement.

                    16.          Notices.  All notices given under this
Agreement shall be in writing and shall be deemed to have been duly given (a)
when delivered personally, (b) three business days

11



--------------------------------------------------------------------------------

after being mailed by first class certified mail, return receipt requested,
postage prepaid, (c) one business day after being sent by a reputable overnight
delivery service, postage or delivery charges prepaid, or (d) on the date on
which a facsimile is transmitted to the parties at their respective addresses
stated below.  Any party may change its address for notice and the address to
which copies must be sent by giving notice of the new addresses to the other
parties in accordance with this Paragraph 15, except that any such change of
address notice shall not be effective unless and until received.

 

 

If to the Company, Trucking or Parent:

 

 

 

 

 

c/o American Seafoods Group LLC

 

 

Marketplace Tower

 

 

2025 First Avenue, Suite 1200

 

 

Seattle, Washington 98121

 

 

Attention:  Mr. Jeffrey Davis

 

 

Facsimile:  (206) 374-1516

 

 

 

 

 

with a copy to:

 

 

 

 

 

Debevoise & Plimpton

 

 

919 Third Avenue

 

 

New York, New York 10022

 

 

Attention:  Jeffrey J. Rosen, Esq.

 

 

Facsimile:  (212) 909-6836

 

 

 

 

 

If to Executive:

 

 

 

 

 

Mr. Joe T. Glover, Jr.

 

 

234 Mason Bend Road

 

 

Sawyerville, Alabama 36776

 

 

Facsimile: (334) 624-5770

 

 

 

 

 

with a copy to:

 

 

 

 

 

Tanner & Guin, LLC

 

 

P.O. Box 3206

 

 

2711 University Blvd. (35401)

 

 

Tuscaloosa, AL 35403

 

 

Attention:  Jay F. Guin, Esq. and Bert M. Guy, Esq.

 

 

Facsimile: (205) 633-0290

 

 

 

                    17.          Entire Agreement, Amendments, Waivers, Etc.

12



--------------------------------------------------------------------------------

                                 (a)           No amendment or modification of
this Agreement shall be effective unless set forth in a writing signed by
Employer and Executive.  No waiver by either party of any breach by the other
party of any provision or condition of this Agreement shall be deemed a waiver
of any similar or dissimilar provision or condition at the same or any prior or
subsequent time.  Any waiver must be in writing and signed by the waiving party.

                                 (b)           This Agreement, together with the
documents referred to herein, sets forth the entire understanding and agreement
of the parties with respect to the subject matter hereof and supersedes all
prior oral and written understandings and agreements.  There are no
representations, agreements, arrangements or understandings, oral or written,
among the parties relating to the subject matter hereof which are not expressly
set forth herein, in the Asset Purchase Agreement or the Catfish Purchase
Agreement, and no party hereto has been induced to enter into this Agreement,
except by the agreements expressly contained herein.

                                 (c)           Nothing herein contained shall be
construed so as to require the commission of any act contrary to law, and
wherever there is a conflict between any provision of this Agreement and any
present or future statute, law, ordinance or regulation, the latter shall
prevail, but in such event the provision of this Agreement affected shall be
curtailed and limited only to the extent necessary to bring it within legal
requirements.

                                 (d)           This Agreement shall inure to the
benefit of and be enforceable by Executive and his heirs, executors,
administrators and legal representatives, by the Company, Trucking, and their
respective successors and assigns, and by Parent and its successors and
assigns.  This Agreement and all rights hereunder are personal to Executive and
shall not be assignable.  Each of the Company, Trucking, and Parent may assign
its rights under this Agreement to any successor by merger, consolidation,
purchase of all or substantially all of its and its subsidiaries’ assets, or
otherwise, provided that such successor assumes all of the liabilities,
obligations and duties of Employer under this Agreement, either contractually or
as a matter of law.

                                 (e)           If any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect the other provisions or application of this Agreement that can be given
effect without the invalid provisions or application, and to this end the
provisions of this Agreement are declared to be severable.

                    18.          Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Alabama
without reference to principles of conflict of laws.

                    19.          Right to Equitable Relief.  Executive
recognizes that Employer will have no adequate remedy at law for his breach of
any provision of Paragraphs 11, 12 or 13 and in the event of any such breach or
threatened breach he agrees that Employer shall be entitled to obtain equitable
relief in addition to other remedies available at law and/or hereunder.

13



--------------------------------------------------------------------------------

                    20.          Taxes.  All payments required to be made to
Executive hereunder, whether during the term of his employment hereunder or
otherwise shall be subject to all applicable federal, state and local tax
withholding laws.

                    21.          Headings, Etc.  The headings set forth herein
are included solely for the purpose of identification and shall not be used for
the purpose of construing the meaning of the provisions of this Agreement. 
Unless otherwise provided, references herein to Paragraphs refer to Paragraphs
of this Agreement.

                    22.          Arbitration.  Any dispute or controversy
between Employer and Executive, arising out of or relating to this Agreement,
the breach of this Agreement, or otherwise, shall be settled by arbitration
before a single arbitrator in New York, New York, administered by the American
Arbitration Association in accordance with its Commercial Rules then in effect
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  The arbitrator shall have the authority to grant
motions to dismiss and for summary judgment, to permit reasonable discovery in
accordance with the Federal Rules of Civil Procedure, and to award any remedy or
relief that a court of competent jurisdiction could order or grant, including
the issuance of an injunction.  However, either party may, without inconsistency
with this arbitration provision, apply to any court having jurisdiction over
such dispute or controversy and seek interim provisional, injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved.  Except as necessary in court proceedings to enforce this
arbitration provision or an award rendered hereunder, or to obtain interim
relief, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of the
Company, Trucking, and Executive.  Arbitration costs shall be divided equally
between Executive and Employer; provided, however, that the arbitrator shall
have the authority to require either party to pay a portion or all of arbitrator
fees to the same extent as a court could award costs in a civil proceeding.  The
decision of the arbitrator shall be a reasoned opinion, including findings of
fact and conclusions of law.  The arbitrator shall have jurisdiction to correct
errors in his or her decision on motion of either party or sua sponte.

                    23.          Survival.  Executive’s obligations under the
provisions of Paragraphs 11, 12 and 13, as well as the provisions of Paragraphs
6, 7(b), 8(b) and 16 through and including 20 and Paragraphs 23 and 24, shall
survive the termination or expiration of this Agreement.

                    24.          Construction.  Each party has cooperated in the
drafting and preparation of this Agreement.  Therefore, in any construction to
be made of this Agreement, the same shall not be construed against any party on
the basis that the party was the drafter.

[Remainder of this page intentionally left blank]

14



--------------------------------------------------------------------------------

                   IN WITNESS WHEREOF, the parties have executed this Agreement
as of the date first above written.

 

Executive:

 

 

                          /s/   JOE T. GLOVER, JR.

 

--------------------------------------------------------------------------------

 

Joe T. Glover, Jr.

 

 

 

 

Company:

 

 

 

 

SOUTHERN PRIDE CATFISH LLC

 

 

 

 

By:

AMERICAN SEAFOODS GROUP LLC,

 

 

its sole Member

 

 

 

 

By:

AMERICAN SEAFOODS CONSOLIDATED LLC,

 

 

its Managing Member

 

 

 

 

By:

AMERICAN SEAFOODS HOLDINGS LLC,

 

 

its sole Member

 

 

 

 

By:

AMERICAN SEAFOODS, L.P.,

 

 

its Managing Member

 

 

 

 

By:

ASC MANAGEMENT, INC.,

 

 

its General Partner

 

 

 

 

 

By:

    /s/   BERNT BODAL

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

15



--------------------------------------------------------------------------------

 

Trucking:

 

 

 

 

 

SOUTHERN PRIDE CATFISH TRUCKING INC.

 

 

 

 

 

 

By:

   /s/   BERNT BODAL 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Parent:

 

 

 

 

 

AMERICAN SEAFOODS GROUP LLC

 

 

 

 

 

By:

AMERICAN SEAFOODS CONSOLIDATED LLC,

 

 

 

its Managing Member

 

 

 

 

 

 

By:

AMERICAN SEAFOODS HOLDINGS LLC,

 

 

 

its sole Member

 

 

 

 

 

 

By:

AMERICAN SEAFOODS, L.P.,

 

 

 

its Managing Member

 

 

 

 

 

 

By:

ASC MANAGEMENT, INC.,

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

    /s/   BERNT BODAL

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

Title:

 

16